Grant, J.
(after stating the facts). 1. I can find no evidence upon this record from which it can reasonably be inferred that the respondent was guilty of murder. Unless the people produced evidence from which it could ■ fairly be inferred that respondent shot, believing that the person in the yard was Bowen, and intended to kill him, the conviction is wrong. This is the claim of the people, and the sole theory on which they asked conviction. There is, in my judgment, no such testimony. The court should, therefore, as requested, have directed the jury to acquit him of the crime of murder.
2. It was error to permit evidence that Mr. Bowen’s life was insured. The prosecuting attorney stated that he would connect this evidence with what the prisoner had stated,- — that “there was a thousand dollars in it for any one who would do away with Dave Bowen.” The court admitted it, stating that, if the connection was not made, it would certainly be immaterial. The prosecution did not show that respondent had any knowledge whatever of this insurance; yet it is evident that this was urged as one of the reasons for his conviction. It is especially important in criminal cases that the proper order for the *531admission of testimony be observed. Knowledge of this insurance on the part of the respondent should have been shown before introducing evidence of the fact of insurance.
Conviction reversed, and new trial ordered.
Long, J., concurred with Grant, J.